COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Johnathan Ross Nickerson v. The State of Texas

Appellate case number:      01-14-00096-CR

Trial court case number:    1238640

Trial court:                177th District Court of Harris County

       Appellant’s brief was originally due on March 24, 2014. On March 24, 2014,
appellant filed a “Motion to Extend Time to File Appellant’s Brief,” requesting a 60-day
extension of the deadline for filing his brief. We granted the motion the same day,
making the deadline for filing appellant’s brief May 23, 2014.
       On May 23, 2014, appellant filed a “Second Motion to Extend Time to File
Appellant’s Brief.” Although styled as a second motion, the motion is identical to
appellant’s March 24, 2014 motion, except that the second motion acknowledges that a
previous extension has been granted.
        In the motion, appellant contends that his brief “is presently due on March 24,
2014,” and he “requests an extension of time of 60 days from the present date, i.e. March
24, 2014.” Appellant further contends, as he did in his first motion, that the reporter’s
record on file with the Court is a partial, rather than a complete, record, and that he “is
coordinating with the trial reporter to obtain the rest of the record.” Appellant fails,
however, to either state what is missing from the reporter’s record or otherwise inform
the Court of how the reporter’s record is incomplete. Further, the court reporter has
certified that each volume of the reporter’s record “contains a true and correct
transcription of all portions of evidence and other proceedings requested in writing by
counsel for the parties to be included in this volume of the Reporter’s Record,” and there
are no volumes that appear to be missing from the record filed with the Court. See TEX.
R. APP. P. 34.6(a)(1) (stating “the reporter’s record consists of the court reporter’s
transcription of so much of the proceedings, and all of the exhibits, that the parties to the
appeal designate”), (b)(1) (requiring that appellant request portions of proceedings to be
included in reporter’s record), 35.3(b)(1) (imposing duty on reporter to prepare record
after appellant requests preparation of record).
       Appellant has neither presented any facts that were not presented in his first
motion for extension nor shown that the reporter’s record on file with the Court is
incomplete. Appellant has therefore not presented any facts that would reasonably
explain the need for a second 60-day extension. See TEX. R. APP. P. 10.5(b)(1)(C)
(requiring motion for extension to state facts relied on to reasonably explain need for
extension), 38.6(d) (authorizing extensions of time to file brief if appellant files motion in
compliance with Rule 105.(b)).
       Accordingly, we deny appellant’s second motion for extension of time. Unless
appellant, within 10 days of the date of this order, files either his brief or a proper motion
for extension of time, this appeal may be abated for a hearing pursuant to Rule 38.8(b).
See TEX. R. APP. P. 38.8(b).
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                   Acting individually        Acting for the Court

Date: May 30, 2014